DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Applicant is advised that should claim 43 be found allowable, claim 46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 44 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims recite “the tissue device is introduced through(within) the vagina and into contact with the mucosal surface of the vagina” which fails to comply with the written description requirement because the specification does not sufficiently describe wherein the tissue ablation device is introduced into contact with a mucosal surface of a urinary bladder in addition to being introduced into contact with a mucosal surface of a vagina as claimed when read in combination with claim 41 for which claims 43 and 46 are dependent upon.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 46 and 54-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the vagina" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 43 and 46, the claims recite the limitation “the mucosal surface is in the/a vagina of the patient” which renders the claim indefinite because it is unclear whether the mucosal surface is intended to be in the vagina of the patient or “a mucosal surface of a urinary bladder” as previously set forth in claim 41 for which claims 43 and 46 are dependent upon. For purposes of examination, this limitation will be interpreted as non-limiting.
Regarding claim 50, the claim recites the limitation “the mucosal surface of the” in lines 2-3 which renders the claim indefinite because it is unclear whether if this mucosal surface is the same or different than the “mucosal surface of the bladder wall” as previously set forth in claim 41. For purposes of examination, this will be treated as being the same as the “mucosal surface of the bladder wall” as previously set forth in claim 41.
Claim 54 recites the limitation "the urethra" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 55, the claim recites the limitation “non-superficial target tissue” in line 3 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “non-superficial target tissue” as set forth in claim 41. For purposes of examination, this will be treated as the same “non-superficial target tissue” as set forth in claim 41.
Claims 44-45, 47-49, 51-53 and 56-60 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 41, 44-45 and 47-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards (US 20040186468) (Cited in IDS).
Regarding claim 41, Edwards discloses a method to modulate bladder function of a patient (see Figs. 6A-6B), comprising: introducing a tissue ablation device into contact with a mucosal surface of a urinary bladder wall of the patient (see step 610, Fig. 6A); and delivering ablation energy from the tissue ablation device into non-superficial target tissue underneath the mucosal surface, thereby ablating the non-superficial target tissue (see steps 614 and 615, pattern of lesions created in sub-mucosal tissue of the 
Regarding claims 44 and 45, Edwards further discloses wherein the mucosal surface is in the urinary bladder, and the tissue ablation device is introduced through a urethra and into contact with the mucosal surface of the urinary bladder (see steps 607 and 610, Fig. 6A).
Regarding claim 47, Edwards further discloses wherein the delivered ablation energy comprises at least one of microwave energy (see [0206]), laser energy (see [0209]), cryo energy (see [0210]), ultrasound energy (see [0207]), or electrocautery energy (see [0203]) to the non-superficial target tissue.
Regarding claim 48, Edwards further discloses wherein the ablation of the non-superficial target tissue modulates nerve traffic to or from at least a portion of the urinary bladder of the patient (ablation of nerves in step 615; [0231], Fig. 6B).
Regarding claim 49, Edwards further discloses wherein the ablation of the non-superficial target tissue modulates at least one of a sense of urinary urge, a sense of urgency, or urinary incontinence (see [0231]).
Regarding claim 50, Edwards further discloses applying suction to the mucosal surface via a surface of the tissue ablation device, such that the mucosal surface of the bladder wall conforms to the surface of the tissue ablation device while the ablation energy is delivered into the non-superficial target tissue via the at least one energy delivery element (see step 611, Fig. 6A).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 42 and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards.
Regarding claims 42 and 51-53, Edwards teaches the limitations of claim 41, however Edwards fails to explicitly teach wherein the non-superficial target tissue is within a trigone region of the urinary bladder wall as set forth in claim 42 or creating the ablation patterns in the manner as set forth in claims 51-53.
Edwards further teaches applying energy to the trigone region of the bladder wall (see [0091]) and also further teaches identifying individual nerves within the bladder (see [0229]) and then directing the release of energy at the nerves that were identified for modulation and manipulation to directly or indirectly influence incontinence (see [0231]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have ablated non-superficial tissue in the entire trigone area of the urinary bladder wall, and to have created the ablation patterns in the manner as claimed in light of Edwards, the motivation being to achieve full treatment of any nerves and tissues contributing to incontinence that are found/sensed such that treatment of the condition was effective as possible (see Edwards: [0091] and [0230]-[0231]).

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Whiting et al. (US 20120035590) (“Whiting”).
Regarding claim 54, Edwards teaches the limitations of claim 41 with Edwards further teaching advancement of the tissue ablation device along a guidewire, through the urethra, and into the urinary bladder (see “introduced to the target tissue using a guidewire”, [0170]), and wherein the non-superficial target tissue is adjacent the ureteral ostium of the urinary bladder (since the tissues being ablated are in the bladder, and therefore generally “adjacent” to other structures in the bladder such as the ureteral 
Whiting teaches a guidewire (see guidewire 10, Figs. 13A-13C) wherein the guidewire is configured for providing steerability to, and anchoring at a variety of target sites within the body such as the ureters or bladder (see [0071]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the guidewire insertion as taught by Edwards to include insertion into a ureteral ostium of the urinary bladder when taken in light of Whiting, the motivation being to provide steerability to, and anchoring at the sites in urinary bladder for the tissue ablation device (see Whiting [0071]), and additionally since one of ordinary skill would recognize that the urinary bladder is en route to the ureters when insertion takes place via the urethra.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,095,351. Although the claims at issue are not identical, they are not patentably distinct from each other because they generally define the same inventive concept of a method for modulating bladder .
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-49 of U.S. Patent No. 10,166,068. Although the claims at issue are not identical, they are not patentably distinct from each other because they generally define the same inventive concept of a method for modulating bladder function comprising: introducing a tissue ablation device into contact with a mucosal surface of a urinary bladder, and delivering ablation energy into non-superficial target tissue, while preventing the delivered ablation energy from ablating the mucosal surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hoey (US 20110160648) teaches ablation of a portion of a bladder wall using a needle inserted into the bladder wall that applies vapor to achieve ablation (see Fig. 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794